*114ORDER
PER CURIAM.
Defendant appeals the judgment entered pursuant to the conviction by a jury of one count of possession of a controlled substance, § 195.202 RSMo 1986. The trial court sentenced Defendant as a persistent offender, § 558.016, RSMo 1986, to fifteen years’ imprisonment. Defendant also appeals the denial, without an evidentiary hearing, of her Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the record and find the claims of eiTor are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).